DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Response to Amendment
The amendment filed July 19, 2022 has been entered. Claims 1-5, 7-12, 14, 22-24, and 26-28 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(a) and 112(b) rejections set forth in the Final Office Action mailed May 19, 2022.

Response to Arguments
Applicant's arguments filed on July 19, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that “…there is simply no teaching or suggestion (or in fact, no reason) for a seller to provide a customer with multiple cards bearing the unique code…”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument with respect to claim 1 wherein “…nothing in Karan '949 publication shows or suggests an identification tag including a tab having a portion defining a loop for retaining an article thereon wherein the length of the loop may be varied in response to varying a length of the tab passing through the aperture extending through the inner and outer layers, as required by claim 1… The tag fastener does not define a loop, and hence, the length of the loop cannot be varied in response to varying a length of the tag fastener passing through the aperture…”, the Examiner asserts that Karan teaches a tab with an aperture through the inner and outer layers which allows a terminal end of the tab to pass through as shown in Fig. 5-9. The Morgan reference was used as well as MPEP § 2144.04(V.B.) in combination with the Karan reference to show that one of ordinary skill in the art could have easily made Karan’s tab integral to the tag, which in turn would allow for a tab having a loop wherein the length may be varied.
Regarding Applicant’s argument with respect to claim 1 wherein “…nothing in the Morgan '657 patent shows or suggests the identification tag including a tab having a portion defining a loop for retaining an article thereon wherein the length of the loop may be varied in response to varying a length of the tab passing through the aperture extending through the inner and outer layers… The end portion of the tongue does not pass through the aperture, and hence, the length of the loop cannot be varied…”, the Examiner asserts that Karan, the primary reference, already teaches an identification tag having a tab passing through the aperture extending through the inner and outer layers. Morgan does not need to teach these limitation as it is not the primary reference. Examiner reiterates that the Morgan reference was used to teach an integral tab. Furthermore, the limitation in claim 1 that states that the length of the loop may be varied is an amended limitation and is addressed below.
Regarding Applicant’s argument with respect to claim 1 wherein “…nothing in the Saint et al., '267 patent shows or suggests the identification band disclosed therein to include a tab having a portion defining a loop for retaining an article thereon wherein the length of the loop may be varied in response to varying a length of the tab passing through the aperture extending through the inner and outer layers… the identification band in the '267 patent does not include an aperture extending through either of the identification panels. Hence, the end portion of the tab cannot not pass through an aperture, and hence, vary the length of the loop…”, the Examiner contends that the limitation in claim 1 that states that the length of the loop may be varied is an amended limitation and is addressed below.
Regarding Applicant’s argument with respect to claim 8 wherein “…nothing in the Karan '949 publication, the Morgan '657 patent or the Saint et al., '267 patent, either alone or in combination, shows or suggests a method of associating an identification tag with an article including the step of inserting the terminal end of the tab through an aperture extending through the first and second layers of the identification tag such that the third portion of the tab projects from the identification tag wherein the length of a loop formed by a first portion of the tab is varied in response to varying the length of the third portion of the tab…”, the Examiner contends that the combination of the three references reads on this limitation (see final rejection; also see below).
Regarding Applicant’s argument with respect to claim 8 wherein “…the [Al-Sheikh] '226 publication does not contemplate or teach the step of inserting the terminal end of the tab through an aperture extending through the first and second layers of the identification tag such that the third portion of the tab projects from the identification tag wherein the length of a loop formed by a first portion of the tab is varied in response to varying the length of the third portion of the tab, as required by claim 8. More specifically, the identification band in the '226 publication does not include an aperture extending therethrough. Hence, the end portion of the tab cannot not pass through the aperture, and hence, vary the length of the loop...”, the Examiner asserts that Karan, the primary reference, already teaches an identification tag having a tab passing through an aperture extending through the inner and outer layers. Al-Sheikh was used to teach the limitation “comparing the unique code on the second portion of the second layer with the unique code on the first portion of the second layer”.
Regarding Applicant’s argument with respect to claim 1 wherein “…The arrangement defined in independent claim 1 provides for a simple structure that allows for a third party to simply and securely associate the bearer of a claim check with an item or article. The Karen '949 publication does not show, suggest or contemplate such a structure… the Morgan '657 patent does not show or suggest an identification tag including unique code provided on the first portion of the inner layer and on the second portion of the inner layer which is removable from the first portion of the inner layer so as to define a claim check which allows a third party to associate a bearer of the claim check with an item… nothing in the [Saint et al.] '267 patent shows or suggests an identification band wherein a unique code is provided on the first portion of the inner layer and on the second portion of the inner layer which is removable from the first portion of the inner layer so as to define a claim check which allows a third party to associate a bearer of the claim check with an item”, claim 8 wherein “…nothing in the Karan '949 publication. the Morgan '657 patent or the Saint et al., '267 patent, either alone or in combination, shows or suggests a method of associating an identification tag with an article including the steps of… detaching the second portion of the second layer from the first portion of the second layer such that the detached second portion of the second layer defines a claim check… nothing in the [Al-Sheikh] '226 publication contemplates providing a unique code associated with an article on the first portion of the second layer and on the second portion of the second layer of an identification tag… there clearly no teaching or suggestion in the '226 publication to detach the second portion of the second layer from the first portion of the second layer such that the detached second portion of the second layer defines a claim check or determine if a bearer of the claim check is associated with the article in response to the comparison of the unique code on the second portion of the second layer with the unique code on the first portion of the second layer. Such methodology is not contemplated by the '226 publication...”, and claim 24 wherein “…nothing in any of the cited references, either alone or in combination, shows or suggests a method of associating an individual with an article utilizing an identification tag including the steps of… detaching the second portion of the second layer from the first portion of the second layer to define a claim check such that a third party can determine if a bearer of the claim check is associated with the article based upon a comparison of the unique code on the second portion of the second layer with the unique code on the first portion of the second layer…”, Examiner contends that a “claim check” is a new limitation and were not considered in the previous final rejection using the references set forth in that office action. Rejections of these amended claims are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 14, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karan (US 20170124919 A1) in view of Morgan (US 5560657 A) cited in the IDS filed March 9, 2020, Saint et al. (US 7810267 B2), and Samuel et al. (US 4631845 A).
Claim 1, Karan teaches an identification tag (Fig. 8 shows a security tag 10), comprising:
an outer layer having first and second portions, an inner surface and an outer surface (Fig. 2A and 3 show an outer layer 86 with first portion 86a, second portion 86b, inner surface 88, and outer surface 90 [para. 0037, lines 2-16]);
an adhesive disposed on the first and second portions of the inner surface of the outer layer (Fig. 3 shows adhesive 100 on the first and second portions 86a and 86b of the inner surface 88 of outer layer 86 [para. 37, lines 26-28]);
an inner layer having first and second portions, an inner surface, and an outer surface (Fig. 2b and 3 show an inner layer 106 with first portion 106a, second portion 106b, inner surface 108, and outer surface 110 [para. 0038, lines 1-12]), the inner surface of the first portion of the inner layer being bound to the inner surface of the first portion of the outer layer by the adhesive (Fig. 3 shows that a first portion 108a of inner surface 108 of inner layer 106 is bound by adhesive 100 to a first portion 88a of inner surface 88 of the outer layer 86 [para. 0040, lines  12-16]) and the inner surface of the second portion of the inner layer being removably affixed to the inner surface of the second portion of the outer layer (Fig. 3 and 5 show a second portion 108b of inner surface 108 of inner layer 106 is removably attached to second portion 88b of inner surface 88 of outer layer 86 [para. 0040, lines 22-30]);
[a] tab having a terminal end (Fig. 5 shows a tab 34 with a terminal end 38 extending through a passageway 30, which extends through both layers of tag 10 [para. 0042, lines 1-22]);
an aperture extending through the inner and outer layers (Fig. 3-4, 5-7 show an aperture 30, which extends through both layers of tag 10 [para. 0042, lines 1-22]), the aperture configured to allow the terminal end of the tab to pass therethrough (Fig. 5-7 show the aperture 30 is configured to allow the terminal end 38 of the tab 34 to pass through);
a unique code associated with an article printed on the first portion of the inner layer (Tag 10 has unique codes 26 and 28 printed on the first portion 110a of the inner layer 106 [para. 0044, lines 1-5]; see also Fig. 8); wherein:
the outer layer is configured to be foldable (Fig. 6 shows the outer layer is foldable) such that with the second portion of the inner layer removed from the second portion of the outer layer, the inner surface of the second portion of the outer layer is configured to be bound to outer surface of the first portion of the inner layer (Fig. 5-7 show the second portion 106b of inner layer 106 is removed and the second portion 88b of the outer layer 86 is folded over and into the first portion 106a of the inner layer 106 and the first portion 88a of the outer layer 86 [para. 0043, lines 1-17]) so as to capture the first portion of the inner layer and a portion of the tab with the terminal end extending through the aperture between the first and second portions of the outer layer (Fig. 5-7 show the first portion of inner layer 106 and a portion of fastener 34 being captured between the first and second portions 86a and 86b of outer layer 86 while a terminal end of fastener 34 is extending through the passageway 30 [para. 0043, lines 22-25]), thereby defining an item tag (Fig. 9 shows the outer layer is folded over and a portion of the tab is captured such that an item tag is defined); and
the unique code on the first portion of the inner layer is viewable through the outer layer (Fig. 8 shows the codes 26 and 28 are visible through the outer layer 86 because the outer layer 86 is transparent [para. 0044, lines 1-5]) with the first portion of the inner layer captured between the first and second portions of the outer layer (Fig. 5-7 show the first portion 106a of the inner layer 106 is captured between the second portion 88b and the first portion 88a of outer layer 86);
wherein the second portion of the inner layer is detachable from the first portion of the inner layer (Fig. 3-5 show the second portion 106b of the inner layer 106 is detachable from the first portion 106a of the inner layer).
Karan fails to disclose an integral tab. However, Morgan teaches an identification tag (ref. 10) having a tab integral with and extending from at least one of the inner layer and the outer layer (Fig. 1 shows a tongue 14 that is integral with and projecting from base layer 12 [col. 3, lines 31-35]), such that at least a portion of the tab defines a loop having a length (Fig. 3 shows a portion of tongue 14 defines a loop having a length).
Karan and Morgan are both considered to be analogous to the claimed invention because they are in the same field of endeavor, i.e. tamper evident tags or labels for luggage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan to incorporate the teachings of Morgan to make the tab integral to the identification tag because the tab being integral to the identification tag allows for more security and prevents the easy removal, tearing, or tampering of the tag (col. 2, lines 3-10). Further, it has been held by the court that the use of a one piece construction instead of the separate structure disclosed in Karan would be merely a matter of obvious engineering choice. See MPEP § 2144.04. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan to incorporate the teachings of Morgan to have a loop with a length because this allows for the tag to be used with various articles sizes and configurations.
Karan and Morgan do not explicitly disclose that the second portion of the inner layer printed with the unique code or that the length of the loop may be varied. However, Saint teaches an identification label (ref. 20) wherein the second portion of the inner layer includes the unique code associated with the article printed thereon (Fig. 11 shows a unique code on the second portion [flap 68] of the inner layer [face sheet 52] of tag 60) and the length of the loop may be varied in response to varying the tab passing through the aperture (Fig. 9 shows the strap 24 of the band 20 having a loop that can be varied prior to closing flap 28 by changing the length of tab that gets caught between panel 26 and flap 28, which creates an aperture for the terminal end of the tab as shown in Fig. 8).
Karan, Morgan, and Saint are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. identification labels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to print the unique code on the second portion of the inner layer because a plurality of identification cards that contain the same information is desirable since the extra cards can be separated and affixed to other articles for identification (col. 8, lines 66-67, to col. 9, lines 1-14). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a loop with a length that can be varied because being able to change the length of the loop allows for the tag to be used for various articles sizes and configurations.
Karan as modified fails to explicitly disclose that the unique code on the detachable portion defines a claim check. However, Samuel teaches an identification tag (ref. 10) with a second portion (ref. 22) detachable from a first portion (see Fig. 2 for the first portion) and wherein the second portion defines a claim check so as to allow a third party to associate a bearer of the claim check with the item tag (col. 3, lines 9-15).
Karan, Morgan, Saint, and Samuel are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. identification labels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Samuel to further modify the detachable portion of the tag to be a claim check because this allows the luggage owner to claim the piece of luggage via the claim check (Samuel, col. 1, lines 23-29).
Claim 2, Karan further teaches the identification tag of claim 1 further comprising a non-binding layer of material affixed to the inner surface of the second portion of the inner layer (Fig. 3 shows a non-binding layer 126 on the second portion 108b of the inner surface 108 of the inner layer 106 [para. 0038, lines 21-23]).
Claim 3, Karan further teaches the identification tag of claim 2 wherein the material is one of silicone and wax (Para. 0040, lines 22-35, “Silicone 126 or other non-binding material, e.g., wax or Teflon…”).
Claim 4, Karan further teaches the identification tag of claim 1 wherein the unique code includes at least one of a barcode and an alphanumeric code (Fig. 8 shows a barcode 26 and an alphanumeric code 28 [para. 0039, lines 13-23]).
Claim 5, Karan further teaches the identification tag of claim 1 wherein the outer layer is transparent (Para. 0037, lines 1-4, “…tag 10 includes a first transparent layer 86…”).

    PNG
    media_image1.png
    492
    702
    media_image1.png
    Greyscale

Claim 8, Karan teaches a method of associating an identification tag with an article (Fig. 9 shows an identification tag 10 is associated with an article 70), the method comprising the steps of:
providing the identification tag with first and second layers laminated to each other (Fig. 3 shows the identification tag has first layer 86 and second layer 106 laminated together), the second layer including first and second portions (Fig. 3 shows second layer 106 has a first portion 106a and second portion 106b);
printing a unique code associated with an article on the first portion of the second layer (Para. 0044, lines 1-5, states that a unique code is printed on the first portion 110a of outer surface 110 of the inner layer 106; see also Fig. 8);
inserting [a] tab having first, second and third portions through the article at a user selected location thereof (Fig. 9 shows a tab 34 is inserted through the article 70 at a user selected location [para. 0042, lines 1-3]; see also annotated Fig. 5);
inserting the terminal end of the tab through an aperture extending through the first and second layers (Fig. 5-7 show the fastener 34 with a portion against the first portion 106a of the second layer 106 and the terminal end 38 of fastener 34 is inserted through passageway 30 that extends through first layer 86 and second layer 106 [para. 0042, lines 1-22]) such that the third portion of the tab projects from the identification tag (see annotated Fig. 5);
detaching the second portion of the second layer from the first portion of the second layer (Fig. 3-5 show the second portion 106b of the second layer 106 is detachable from the first portion 106a of the second layer 106) and removing the second portion of the second layer to expose an adhesive on a second portion of the first layer (Fig. 5 shows the second portion 106b of second layer 106 is removed to expose adhesive 100 on the second portion 86b of first layer 86 [para. 0043, lines 1-25]);
folding the second portion of the first layer of the identification tag over a first portion of the first layer so as to capture the first portion of the second layer between the first and second portions of the first layer (Fig. 5-7 show the second portion 86b of first layer 86 is folded over the first portion 86a of first layer 86 and the first portion 106a of second layer 106 captured between the two portions of first layer 86 [para. 0043, lines 1-25]).
Karan fails to explicitly disclose an integral tab. However, Morgan discloses a tab extending therefrom (Fig. 1 shows a tongue 14 that is integral with and projecting from base layer 12 [col. 3, lines 31-35]) and the tab having a first end integral with the first portion of the second layer and a second terminal end (Fig. 1 shows a tongue 14 that is integral with and projecting from base layer 12 and has a free end 15 [col. 3, lines 31-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan to incorporate the teachings of Morgan to make the tab integral to the identification tag because the tab being integral to the identification tag allows for more security and prevents the easy removal, tearing, or tampering of the tag (col. 2, lines 3-10). Further, it has been held by the court that the use of a one piece construction instead of the separate structure disclosed in Karan would be merely a matter of obvious engineering choice. See MPEP § 2144.04.
Neither Karan nor Morgan discloses the limitations wherein the tab has three portions with the second portion between the two layers, a unique code on the second portion of the second layer, and a loop created by the first and second portions of the tab.
Regardless, Saint teaches a method including the steps of printing the unique code associated with an article on the second portion of the second layer (Fig. 11 shows a unique code printed on the second portion [flap 68] of the inner layer [face sheet 52] of tag 60);
positioning the second portion of the tab on the first portion of the second layer of the identification tag (Fig. 8 shows the second portion of the tab is on panel 26 [see annotated Fig. 8]); the third portion having a variable length (annotated Fig. 8 shows the third portion; Fig. 9 shows the third portion of the tab has variable length)
to capture the second portion of the tab between the first portion of the second layer and the first portion of the second layer and the second portion of the first layer of the identification tag thereby retaining the article on the first portion of the tab (Fig. 8 shows the second portion of strap 24 of the band 20 is captured between the identification panel 26 and closing flap 28 and shows a loop defined by the first portion; the loop retains the article, i.e. a patient’s wrist);
the first portion of the tab defines a loop therebetween having a length with the second portion of the tab captured between the second portion of the first layer and the first portion of the second layer (annotated Fig. 8 shows a loop having a length defined by the first portion of strap 24 and the second portion of strap 24 of the band 20 captured between the identification panel 26 and closing flap 28);
the article is retained on the loop (Fig. 8 shows the loop, which retains the article, i.e. a patient’s wrist); and
the length of the loop is varied in in response to varying the length of the second portion of the tab prior to capturing the second portion of the tab between the second portion of the first layer and the first portion of the second layer of the identification tag (Fig. 9 shows the strap 24 of the band 20 having a loop that can be varied prior to closing flap 28 by changing the length of the second portion of the band, i.e. the portion that gets caught between panel 26 and flap 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to put the unique code on the second portion of the inner layer because a plurality of identification cards that contain the same information is desirable since the extra cards can be separated and affixed to other articles for identification (col. 8, lines 66-67, to col. 9, lines 1-14). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a tab that has a first portion, a second portion between the first portion and terminal end, and the second portion is captured between two layers because all these portions of the tab provide sufficient material to go around articles of various sizes and configurations. Additionally, the second portion being sandwiched between layers allows for a more secure assembly of the tag that prevents easy tearing. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a loop with a length that can be changed because being able to change the length of the loop allows for the tag to be used for various articles sizes and configurations.
Karan, Morgan, and Saint fail to explicitly disclose that the detached second portion is a claim check and that that the code on the second portion is compared to the code on the first portion of the tag. Regardless, Samuel teaches an identification tag (ref. 10) with a second portion (ref. 22) detachable from a first portion (see Fig. 2 for the first portion) and wherein the detached second portion defining a claim check (portion 22 defines a claim check; col. 3, lines 9-15);
comparing the unique code on the second portion with the unique code on the first portion (col. 3, lines 9-15);
determining if a bearer of the claim check is associated with the article in response to the comparison of the unique code on the second portion with the unique code on the first portion (col. 3, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Samuel to further modify the detachable portion of the tag to be a claim check because this allows the luggage owner to claim the piece of luggage via the claim check (Samuel, col. 1, lines 23-29).

    PNG
    media_image2.png
    489
    813
    media_image2.png
    Greyscale

Claim 9, Karan further teaches the method of claim 8 comprising the additional step of printing security information on a first side of the second layer of the identification tag (Security information consisting of codes 26 and 28 are printed on the top surface 110a of first portion 106a of the second layer 106 [para. 0044, lines 1-5]; see also Fig. 8).
Claim 10, Karan further teaches the method of claim 8 wherein:
the second portion of the first layer includes an adhesive thereon (Fig. 3 and 5 show the second portion 86b of the first layer 86 has an adhesive 100); and
the first portion of the second layer is bound to the first portion of the first layer by the adhesive (Fig. 3 and 5 show the first portion 106a of second layer 106 is attached to the first portion 86a of the first layer 86 by the adhesive 100).
Claim 11, Karan further teaches the method of claim 10 wherein the second portion of the second layer has a non-binding layer of material affixed thereto (Fig. 3 shows the second portion 106b of second layer 106 has a non-binding layer of material 126 [para. 0040, lines 21-35]).
Claim 12, Karan further teaches the method of claim 11 wherein the material is one of silicone and wax (Para. 0040, lines 22-35, “Silicone 126 or other non-binding material, e.g., wax or Teflon…”).
Claim 14, Karan further teaches the method of claim 8 wherein the unique code is at least one of a barcode and an alphanumeric code (Para. 0039, lines 5-23, states that the second layer 106 has printed matter such as a barcode and alphanumeric code; Fig. 8 also shows a barcode 26 and an alphanumeric code 28).
Claim 24, Karan teaches a method of associating an individual with an article utilizing an identification tag (The disclosed tamper evident tag associates an article with an individual by providing a unique code that gets scanned by a merchant, which subsequently gets embedded on a customer’s receipt [para. 0044, lines 5-20]), the method comprising the steps of:
providing the identification tag with first and second layers laminated to each other and (Fig. 3 shows the identification tag has first layer 86 and second layer 106 laminated together), the second layer including first and second portions (Fig. 3 shows second layer 106 has a first portion 106a and second portion 106b);
providing a unique code associated with an article on the first portion of the second layer (Para. 0044, lines 1-5, states that a unique code is printed on the first portion 110a of outer surface 110 of the inner layer 106; see also Fig. 8)
inserting [a] tab through the article at a user selected location thereof (Fig. 9 shows a fastener 34 is inserted through the article 70 at a user selected location [para. 0042, lines 1-3]);
inserting the second end of the tab though an aperture extending through the first and second layers (Fig. 5-7 show the fastener 34 with a terminal end 38 that is inserted through passageway 30 which extends through both layers of tag 10 [para. 0042, lines 1-22]);
detaching the second portion of the second layer from the first portion of the second layer (Fig. 3-5 show the second portion 106b of the second layer 106 is detachable from the first portion 106a of the second layer 106) and removing the second portion of the second layer to expose an adhesive on a second portion of the first layer (Fig. 5 shows the second portion 106b of second layer 106 is removed to expose the adhesive 100 on the second portion 86b of first layer 86 [para. 0043, lines 1-25]); and
folding the second portion of the first layer of the identification tag over a first portion of the first layer so as to capture the first portion of the second layer between the first and second portions of the first layer (Fig. 6-7 show the second portion 86b of first layer 86 is folded over the first portion 86a with the first portion 106a of inner layer 106 captured between the two portions of layer 86 [para. 0043, lines 1-25]).
Karan fails to disclose the limitation of claim 24 of a tab extending from the first and second layers. However, Morgan discloses a tab extending therefrom (Fig. 1 shows a tongue 14 that is integral with and projecting from base layer 12 [col. 3, lines 31-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan to incorporate the teachings of Morgan to make the tab integral to the identification tag for the same reason as claim 1 above.
Neither Karan nor Morgan discloses the limitation of claim 24 wherein the tab has three portions with the second portion between the two layers, a unique code on the second portion of the second layer, and a loop created by the first and second portions of the tab.
Regardless, Saint teaches a method wherein:
the tab having a first end interconnected to at least one of the first and second layers (Fig. 8 shows a first end of a strap 24 attached to panel 26 [see annotated Fig. 8 below]), a second end (Fig. 8 shows a second, terminal end of the strap 24 [see annotated Fig. 8 below]), a first portion adjacent the first adjacent the first end (Fig. 8 shows a first portion of the tab adjacent to the first end [see annotated Fig. 8]), a second portion adjacent the first portion (Fig. 8 shows a second portion adjacent to the first portion [see annotated Fig. 8]) and a third portion between the second portion and the second end (Fig. 8 shows a third portion in between the second portion and second end [see annotated Fig. 8]);
the third portion of the tab projects from the identification tag (Fig. 8 shows the third portion of the tab projects from the tag [see annotated Fig. 8 below]);
positioning the second portion of the tab on the first portion of the second layer of the identification tag (Fig. 8 shows the second portion of the tab is on panel 26 [see annotated Fig. 8]);
and to capture the second portion of the tab between the second portion of the first layer and the first portion of the second layer of the identification tag such that the first portion of the tab defines a loop receiving the article thereon (Fig. 8 shows the second portion of strap 24 of the band 20 is captured between the identification panel 26 and closing flap 28 and shows the first portion of the tab defines a loop; the loop receives the article, i.e. a patient’s wrist);
wherein the loop has a length (Fig. 8-9 show the loop has a length) and further comprising the additional step of varying the length of the loop in response to varying the length of the third portion of the tab prior to capturing the second portion of the tab between the second portion of the first layer and the first portion of the second layer of the identification tag (Fig. 9 shows the strap 24 of the band 20 having a loop that can be varied prior to closing flap 28 by changing the length of the second portion, i.e. the portion that gets caught between panel 26 and flap 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a tab that has a first portion, a second portion between the first portion and terminal end, the second portion is captured between two layers, and a third portion because all these portions of the tab provide sufficient material to go around articles of various sizes. Additionally, the second portion being sandwiched between layers allows for a more secure assembly of the tag that prevents easy tearing. It would have also been obvious to one of ordinary skill in the art to have a loop with a length that can be changed because being able to change the length of the loop allows for the tag to be used for various articles sizes and configurations. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan to incorporate the teachings of Saint to have a loop with a length that can be changed because being able to change the length of the loop allows for the tag to be used for various articles sizes and configurations.
Karan, Morgan, and Saint fail to explicitly disclose that the unique code on the detachable portion defines a claim check. However, Samuel teaches an identification tag (ref. 10) with a second portion (ref. 22) detachable from a first portion (see Fig. 2 for the first portion) and wherein the second portion defining a claim check (portion 22 defines a claim check; col. 3, lines 9-15) and a comparison of the unique code on the second portion with the unique code on the first portion allows a third party to determine if a bearer of the claim check is associated with the article (col. 3, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Samuel to further modify the detachable portion of the tag to be a claim check because this allows the luggage owner to claim the piece of luggage via the claim check (Samuel, col. 1, lines 23-29).
Claim 26, Karan as modified teaches comparing the unique code on the second portion with the unique code on the first portion (Samuel, col. 3, lines 9-15).

Claims 7, 22-23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Karan (US 20170124919 A1), in view of Morgan (US 5560657 A), Saint et al. (US 7810267 B2), Samuel et al. (US 4631845 A), and Al-Sheikh (US 20050040226 A1).
Claim 7, Karan, Morgan, Saint, and Samuel fail to explicitly disclose the specific limitation of an image of an individual associated with the article is printed on the second portion of the inner layer.
Regardless, Al-Sheikh teaches an identification system (ref. 12) comprising an image of an individual associated with the article is printed on the second portion of the inner layer (Fig. 1 shows an image of an individual on both first and second portions of a boarding pass). 
Karan, Morgan, Saint, Samuel, and Al-Sheikh are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. identification tags. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan, Saint, and Samuel to incorporate the teachings of Al-Sheikh to add an image of an individual the second portion of  the inner layer because a picture on the claim check is used “to promote security” by validating the identity of the person claiming an article (Al-Sheikh, para. 0023, lines 1-4).
Claim 22, Karan, Morgan, Saint, and Samuel fail to explicitly disclose the specific limitation of an image of an individual associated with the article. Regardless, Al-Sheikh teaches a method comprising the additional step of providing an image of an individual associated with the article on the first portion of the second layer (Fig. 1 shows an image of an individual on both first and second portions of a boarding pass). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Al-Sheikh to provide an image of an individual associated with the article because a picture on an identification tag is used to promote security by validating the identity of the person claiming the article (Al-Sheikh, para. 0023, lines 1-4).
Claim 23, Karan as modified teaches a method comprising the additional step of comparing the image of the individual on the first portion of the second layer with the individual to confirm an association of the article and the individual (Al-Sheikh, Para. 0030, lines 1-6, discloses that “a human-cognizable image on a boarding pass is compared with the user presenting the boarding pass”).
Claim 27, Karan, Morgan, Saint, and Samuel fail to explicitly disclose the specific limitation of an image of an individual associated with the article. Regardless, Al-Sheikh teaches a method comprising the additional step of providing an image of an individual associated with the article on the first portion of the second layer (Fig. 1 shows an image of an individual on both first and second portions of a boarding pass). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karan in view of Morgan and Saint to incorporate the teachings of Al Sheikh to provide an image of an individual associated with the article because a picture on an identification tag is used to promote security by validating the identity of the person claiming the article (Al-Sheikh, para. 0023, lines 1-4).
Claim 28, Karan as modified teaches a method comprising the additional step of comparing the image of the individual on the first portion of the second layer with the individual to confirm an association of the article and the individual (Al-Sheikh, Para. 0030, lines 1-6, discloses that “a human-cognizable image on a boarding pass is compared with the user presenting the boarding pass”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimes (US 20130219759 A1) teaches a luggage tag with a unique code and detachable portion that defines a claim check. However, However, it does not disclose a tab that is captured between two layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631